     JOSEPH A. WELCH, ESQ. – SBN 119312
 1   LAW OFFICES OF JOSEPH A. WELCH
     828 University Avenue
 2   Sacramento, California 95825
     Telephone: (916) 444-5501
 3   Facsimile: (916) 920-5505
     E-mail: joewelchlaw@yahoo.com
 4
     Attorney for Plaintiffs, ROBERT PARKER MILTON and MARIA KRYSTINA MILTON
 5
 6   NOAH G. BLECHMAN (SBN 197167
     Noah.blechman@mcnamaralaw.com
 7   Amy S. Rothman (SBN 303133)
     Amy.rothman@mcnamaralaw.com
 8   McNamara, Ney, Beatty, Slattery, Borges & Ambacher, LLP
     3480 Buskirk Avenue, Suite 250
 9   Pleasant Hill, CA 94523
     Telephone: (925) 939-5330
10   Facsimile: (925) 939-0203
11   Attorneys for Defendant CITY OF REDDING
12
13                               UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15
     ROBERT PARKER MILTON and                 Case No.: 2:19-cv-00005-JAM-DMC
16
     MARIA KRYSTINA MILTON,
17                                            STIPULATION AND ORDER TO
                         Plaintiffs,          CONTINUE DEFENDANTS’ MOTION
18                                            TO DISMISS PLAINTIFFS’
                  vs.                         COMPLAINT PURSUANT TO FRCP
19
                                              12(B) AND/OR NOTICE FOR A MORE
20   CITY OF REDDING, REDDING                 DEFINITE STATEMENT PURSUANT
     POLICE DEPARTMENT, REDDING               TO FRCP 12(E)
21   POLICE OFFICER JACOB
     PROVENCIO (#102), REDDING                Date: May 7, 2019
22
     POLICE LIEUTENANT BRIAN                  Time: 1:30 P.M.
23   BARNER (#603), REDDING POLICE            Dept. Ctrm 6-14th Floor
     OFFICER JOSHUA TRACY (#134), and         Judge: Hon. John A. Mendez
24   DOES 1 through 100, Inclusive,
25
                         Defendants.
26
27
28


                                             -1-
         STIPULATION AND ORDER TO CONTINUE DEFENDANTS’ MOTION TO DISMISS AND/OR MORE
                                     DEFINITE STATEMENT
 1            THE PARTIES, BY AND THROUGH THEIR RESPECTIVE ATTORNEYS OF
 2   RECORD, AGREE AS FOLLOWS:
 3            The Motion to Dismiss Plaintiffs’ Complaint Pursuant to FRCP 12(b)(6) and/or Notice for a
 4   More Definite Statement Pursuant to FRCP 12(e) is scheduled for April 16, 2019 at 1:30 P.M.
 5            On March 28, 2019, the parties met and conferred in an attempt to resolve the issues set for
 6
     in Defendants’ Motion to Dismiss Plaintiffs’ Complaint Pursuant to FRCP 12(b)(6) and/or Notice
 7
     for a More Definite Statement Pursuant to FRCP 12(e). The parties have agreed to continue the
 8
     hearing from April 16, 2019 to May 7, 2019 to allow Plaintiffs the opportunity to prepare an
 9
     Amended Complaint that all parties can agree complies with the Federal Rules of Civil Procedure.
10
     In the event the parties reach an agreement, Plaintiffs’ Amended Complaint must be filed on or
11
     before April 16, 2019. If the parties cannot reach an agreement, Plaintiffs’ Opposition must be
12
     filed on or before April 16, 2019 and the scheduled hearing will go forward on May 7, 2019 at 1:30
13
     P.M.
14
15
      DATED: March 29, 2019                               By       /s/ Joseph A. Welch _________
16                                                             JOSEPH A. WELCH, ESQ.
17                                                             Attorney for Plaintiffs, ROBERT
                                                               PARKER MILTON and MARIA
18                                                             KRYSTINA MILTON
19
20
      DATED: March 29, 2019                               By      /s/ Noah G. Blechman________
21                                                             NOAH G. BLECHMAN, ESQ.
                                                               Attorney for Defendant CITY OF
22
                                                               REDDING
23
24
25
26
27
28


                                                -2-
            STIPULATION AND ORDER TO CONTINUE DEFENDANTS’ MOTION TO DISMISS AND/OR MORE
                                        DEFINITE STATEMENT
                                  UNITED STATES DISTRICT COURT
 1
                                 EASTERN DISTRICT OF CALIFORNIA
 2
 3
 4   ROBERT PARKER MILTON and MARIA                   Case No. 2:19-cv-00005-JAM-DMC
     KRYSTINA MILTON,
 5                                                    ORDER TO CONTINUE DEFENDANTS’
                                                      MOTION TO DISMISS PLAINTIFFS’
                           Plaintiffs,                COMPLAINT
 6
 7                 vs.

 8   CITY OF REDDING, REDDING POLICE
     DEPARTMENT, REDDING POLICE
 9
     OFFICER JACOB PROVENCIO (#102),
10   REDDING POLICE LIEUTENANT
     BRIAN BARNER (#603), REDDING
11   POLICE OFFICER JOSHUA TRACY
12   (#134), and DOES 1 through 100, Inclusive,

13                         Defendants.

14
15          Having considered the Parties' Stipulation to Continue Defendants’ Motion to Dismiss, and

16   good cause having been shown,

17   IT IS HEREBY ORDERED THAT:
18          Defendants’ Motion to Dismiss Plaintiffs’ Complaint Pursuant to FRCP 12(b) and/or
19   Notice for a More Definite Statement Pursuant to FRCP 12(E) that is scheduled for hearing on
20   April 16, 2019 at 1:30 P.M. is continued to May 7, 2019 at 1:30 P.M.
21          IT IS SO ORDERED.
22
     Dated: March 29, 2019                              /s/ John A. Mendez_________________
23                                                      Honorable John A. Mendez
24
25
26
27
28


                                             -3-
         STIPULATION AND ORDER TO CONTINUE DEFENDANTS’ MOTION TO DISMISS AND/OR MORE
                                     DEFINITE STATEMENT
